J-S35001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: H.N.S., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.S., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 739 EDA 2020

               Appeal from the Decree Entered January 31, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000517-2018

    IN THE INTEREST OF: H.N.S., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.S., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 740 EDA 2020

                Appeal from the Order Entered January 31, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0002909-2015


BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                             Filed: September 10, 2020

        A.S. (“Father”), files these consolidated appeals from the decree entered

on January 31, 2020, in the Philadelphia County Court of Common Pleas,

granting the petition of the Philadelphia Department of Human Services


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35001-20



(“DHS”) to involuntarily terminate his parental rights to his minor daughter,

H.N.S., born in October 2011, pursuant to the Adoption Act, 23 Pa.C.S. §

2511(a)(1), (2), and (b).1 Father further appeals from the order dated and

entered on January 31, 2020 changing H.N.S.’s permanent placement goal to

adoption pursuant to the Juvenile Act, 42 Pa.C.S. § 6351.2 After review, we

affirm.

       The trial court summarized the procedural and factual history as follows:

       [H.N.S.] has been in care continuously for approximately four
       years. DHS initially became involved with this family after two
       CPS [(“Child Protective Services”)] reports were received alleging
       [H.N.S.] was the victim of sexual and emotional abuse, medical
       abuse, neglect and had both an infected dog bite and scabies.[3]
       The reports were determined to be valid. On December 10, 2015,
       [H.N.S.] was adjudicated dependent and committed to DHS
       because [H.N.S.] was “without proper care or control,
       subsistence, [or] education as required by law or other care or
       control necessary for his physical, mental, or emotional health, or
____________________________________________


1 By separate decree entered September 9, 2019, the trial court voluntarily
terminated the parental rights of C.H., Mother (“Mother”), and terminated the
parental rights of any unknown father. Neither Mother nor any unknown
father filed a separate appeal or participated in the instant appeals.

2 Father waived his challenge to the goal change for failure to raise the issue
in the statement of questions involved section of his brief or address the issue
in the argument section of his brief. See In re W.H., 25 A.3d 330, 339 n.3
(Pa.Super. 2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010))
(“[W]here an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”). Nevertheless,
even if Father had properly preserved this issue for review we would find that
it lacked merit for the reasons discussed with respect to termination of
parental rights.

3 H.N.S. was in the care of her maternal grandparents at the time.           N.T.,
1/31/20, at 10.

                                           -2-
J-S35001-20


       morals.” Based on those concerns, Beverly Leff, the Community
       Umbrella Agency (“CUA”) case manager, testified that her agency
       established single case plan objectives for Father.

Trial Court Opinion, 4/24/20, at 1-2 (citations to record omitted).

       Throughout the next two years, the trial court conducted regular

permanency review hearings, maintaining H.N.S.’s placement and permanent

placement goal.         On June 21, 2018, DHS filed petitions to involuntarily

terminate Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2),

and (b), and to change the permanency goal to adoption.                   After several

continuances, the trial court held a combined termination and goal change

hearing on January 31, 2020. Father was present and represented by counsel.

H.N.S. was represented by a guardian ad litem as well as counsel, referred to

on the record as a child advocate.4 DHS presented the testimony of Beverly

Leff, CUA case manager, Catholic Community Services.                    Child Advocate

presented the expert testimony of Roya Paller, the forensic social worker, who

assessed     H.N.S.’s    understanding         of   and   wishes   regarding   adoption,

attachment to her foster parent, and the impact of the termination of parental

rights. Father testified on his own behalf.

       By decree dated and entered January 31, 2020, the trial court

involuntarily terminated the parental rights of Father pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), and (b). Thereafter, on February 28, 2020, Father, through

____________________________________________


4  The guardian ad litem and the child advocate voiced their support for the
termination of Father’s parental rights as promoting the best interests and
legal interest of H.N.S., respectively. N.T., 1/31/20, at 83-87. Both filed
briefs in this Court reiterating their support.

                                           -3-
J-S35001-20



appointed counsel, filed timely notices of appeal, along with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On April 2, 2020, this Court, sua sponte, consolidated

Father’s appeals.

      On appeal, Father raises the following issues for our review:

      1. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of . . . Father, under 23 Pa.C.S.A. § 2511 subsections (a)(1)
      and (a)(2)?

      2. Whether the [t]rial [c]ourt erred by finding, under 23 Pa.C.S.A.
      § 2511(b), that termination of [Father’s] parental rights best
      serves [H.N.S.’s] developmental, physical and emotional needs
      and welfare?

Father’s brief at 4 (suggested answers omitted).

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

                                     -4-
J-S35001-20



credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).                “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.” In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).           Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).



                                      -5-
J-S35001-20



      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), and (b). As we need only agree

with the trial court as to any one subsection of § 2511(a), as well as § 2511(b),

we analyze the court’s termination decree pursuant to § 2511(a)(2) and (b).

See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).

      The pertinent provisions which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            ....

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

            ....

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.

23 Pa.C.S. § 2511(a)(2), and (b).

      With regard to termination of parental rights pursuant to § 2511(a)(2),

we have indicated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)

                                      -6-
J-S35001-20


      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”           In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      In the case at bar, at the conclusion of the relevant hearing, in

terminating Father’s parental rights, the trial court stated, in part:

      . . . I gave you two visits a week. You’ve seen her a total of five
      times. We gave you a list of things to do. And it wasn’t hard.
      You know, I started looking at -- going back in my notes. And the
      truth is, is that we were happy you were around when this case
      came in.

            The issue was, you hadn’t been in her life, and you had to
      make up for that. And you had to do that then. But you did
      nothing. You did nothing. Haven’t completed parenting. Don’t
      have housing. Didn’t give -- engage in drug and alcohol or mental
      health. Didn’t visit, which is probably the biggest thing.

N.T., 1/31/20, at 90.

                                      -7-
J-S35001-20



      Further, in finding grounds for termination of Father’s parental rights

pursuant to § 2511(a)(2), the court reasoned:

            Applying [M.E.P.] and the elements set forth under
      2511(a)(2) to the instant case, DHS met its burden of
      demonstrating that termination was proper.            The evidence
      established that “incapacity” and “refusal” under 2511(a)(2)
      existed given that Father failed to demonstrate a concrete desire
      or ability to care for [H.N.S.]. Father failed to cooperate with the
      services provided by CUA, including drug and alcohol treatment,
      mental health treatment, parenting classes, and visitation. Father
      also failed to obtain stable housing throughout this case and did
      not have housing at the TPR [(“termination of parental rights”)]
      hearing. The testimony demonstrated that, because of Father's
      lack of presence in [H.N.S.’s] life and [H.N.S.’s] significant
      emotional and behavioral needs, parenting classes and visitation
      were essential to reunification. However, Father failed to re-
      engage in parenting classes or complete a PCE [(“parenting
      capacity evaluation”)] despite Ms. Leff’s testimony that she
      referred him to classes in Pittsburgh. Additionally, Father failed
      to maintain contact with [H.N.S.] or visit her for more than five
      hours total over approximately three years. This [c]ourt found
      that Father’s failure to comply with CUA and consistently visit
      [H.N.S.] has left [H.N.S.] without essential parental care, and the
      cause of such neglect, refusal, and continued incapacity will not
      be remedied by Father. Based on the foregoing, this [c]ourt found
      that competent evidence existed to justify the termination of
      Father’s parental rights pursuant to [§] 2511(a)(2).

Trial Court Opinion, 4/24/20, at 9 (citations to record omitted).

      Father argues that he does not have “an incapacity that would prevent

him from parenting his [c]hild.” Father’s brief at 13. While admitting to a

lack of appropriate housing, Father asserts that he completed a mental health

evaluation, as well as drug screenings and drug treatment. Id. He further

completed anger management and financial planning classes.             Id.   He

indicates that he is employed, and, although he completed “most” of a



                                     -8-
J-S35001-20



parenting course, he was unable to finish the course “due to obstacles beyond

his control,” maintaining that “his employer would not give him time off to

complete his single case plan objectives.” Id. Finally, Father argues that he

has attended visitation “regularly” since transportation has been provided by

CUA. Id.

        The certified record supports the trial court’s finding of grounds for

termination under § 2511(a)(2) and reveals that Father failed to complete his

single case plan objectives aimed at reunification with H.N.S.       CUA case

manager, Barbara Leff, recounted that Father’s single case plan objectives

included: a Behavioral Health Services (“BHS”) evaluation and parenting

classes, mental health treatment, drug and alcohol treatment, anger

management programs, visitation, and housing. N.T., 1/31/20, at 12-13. Ms.

Leff testified that Father was aware of these objectives and the fact that they

needed to be completed in order to achieve reunification with H.N.S. Id. at

11.     Father’s compliance with these objectives was described as “no

compliance” at the most recent permanency review hearing on September 9,

2019.     Permanency Review Order, 9/9/19.      While acknowledging Father’s

completion of anger management and financial counseling courses, Ms. Leff

stated that Father admitted to continuing financial difficulties and failed to

complete his other objectives. N.T., 1/31/20, at 23-24, 45, 47-48.




                                     -9-
J-S35001-20



       Significantly, from 2017 to 2020, Father attended only five supervised

visitations with H.N.S. for a total of approximately four to five hours.5 Id. at

12-15, 73-74. Further, despite referrals, Father never obtained appropriate

housing. Id. at 24-25, 40-42, 60. Ms. Leff stated, “As of yesterday, he told

me that he doesn’t have a place to live right now.”          Id. at 24.    When

questioned, Father admitted that he lacked appropriate housing. Id. at 60.

Moreover, acknowledging financial difficulties, Father conceded that, while in

Pittsburgh, he did not contact the CUA for any assistance with the housing

component. Id. at 62-63.

       Likewise, Father failed to complete and/or offer proof of completion of

mental health and drug and alcohol treatment; failed to provide verification of

completion of parenting classes;6 and failed to complete a healthy

relationships program. Id. at 19, 20-23, 43-47. Notably, as to mental health

treatment, Ms. Leff stated that Father had not engaged in such treatment,

despite recommendation by BHS, nor had he provided verification that he did

not require such treatment. Id. at 20-21. Rather, she explained, “He has

____________________________________________


5 As reported by Ms. Leff, aside from the lack of visitation, Father likewise did
not maintain contact with H.N.S. during this time. Id. at 16. In addition,
Father did not have contact with H.N.S. between her birth and the adjudication
in 2015. Id. at 11.

6Father testified that he was enrolled in parenting classes at the ARC, but was
unable to complete the program due to his employment. Id. at 69-72. Ms.
Leff stated that in 2019 she referred Father for additional parenting classes in
Pittsburgh, which were not completed. Id. at 19, 22-23, 46-47.



                                          - 10 -
J-S35001-20



stated to me that he doesn't have any mental health issues.” Id. at 20. Ms.

Leff further indicated that Father declined drug and alcohol treatment through

the ARC.7     Id. at 22.      She also testified that Father did not complete a

parenting capacity evaluation (“PCE”).8 Id. at 18, 20, 44-45.

       Father conceded that he was aware of these objectives and failed to

complete them. Id. at 74.

       MR. MARTIN: Okay. So, you have a list of objectives. And you’re
       actually acknowledging on the record that you knew that you had
       these objectives all the way back to 2016. Is that right?

       THE FATHER: Yes.

       MR. MARTIN: And you’re admitting to the [c]ourt that you
       haven't completed them. Is that right?

       THE FATHER: Yes.

Id.

       As a result, Ms. Leff opined that Father was not ready to be reunified

with H.N.S. and was not any closer to reunification than when H.N.S. was
____________________________________________


7 Father, however, noted that he went for drug and alcohol treatment through
the ARC, but did not remember the name of the company he treated with, the
name of his therapist, or the number of sessions attended, and did not receive
a certificate of completion. Id. at 67-68.

8 We observe that, despite testimony as to the lack of completion of a PCE,
there is the suggestion at the beginning of the proceeding that a PCE was
recently completed. Id. at 5-6. (“Okay. At the last court date, a -- Father
was ordered for a PCE. We have the results of that PCE. Despite the fact that
we have the results -- well, I'm passing out a copy of that evaluation. . . . “
Id.). It is unclear if this was instead a mental health evaluation. A copy of
any such evaluation was not admitted as evidence and is not included as part
of the certified record. Accordingly, we do not consider it as evidence in favor
of termination.



                                          - 11 -
J-S35001-20



adjudicated dependent. Id. at 18, 33-34. Given Father’s lack of visitation

and contact, Ms. Leff did not even support unsupervised contact. Id. at 18.

Critically, she indicated that Father was unable to meet H.N.S.’s daily needs9

and lacked the parental capacity to appropriately care for H.N.S. Id. at 17-

20. Ms. Leff testified:

       MR. JOYCE: Ms. Leff, do you have concerns based on your
       interaction with Father about his capacity to parent [H.N.S.]?

       MS LEFF: Yes, I do.

       MR. JOYCE: What are those concerns?

       MS LEFF: He cannot -- he doesn't know how to relate to his child.
       He has admitted to me he has financial problems. He has
       admitted to me that he has -- does not have suitable housing.
       I've asked him to provide pay stubs. He provided from July of
       2019 to September. I asked -- of 2019. And I asked him for
       more. He did not reply. I've asked him to complete parenting
       classes again and also sent him where he could go in Pittsburgh
       since that's where he lives. And he never did it.

              ....

       MR. JOYCE: Do you think Father's capable of taking care of
       himself?

       MS LEFF: No.

       MR. JOYCE: Do you -- does that give rise to any concerns about
       his ability to care for a special needs child, like [H.N.S.]?

       MS LEFF: Yes.

Id. at 19-20.




____________________________________________


9Ms. Leff indicated that H.N.S. has emotional, behavioral, and educational
needs. Id. at 17.

                                          - 12 -
J-S35001-20



      Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused H.N.S. to be

without essential parental control or subsistence necessary for her physical

and mental well-being.      See In re Adoption of M.E.P., supra at 1272.

Moreover, Father cannot or will not remedy this situation. Therefore, we do

not disturb the trial court’s findings.

      Next, we address whether termination was proper under § 2511(b). As

to § 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa.Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., supra at 267. “In cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa.Super. 2008) (citation omitted).

      When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

                                      - 13 -
J-S35001-20



well. Additionally, § 2511(b) does not require a formal bonding evaluation.”

In re Z.P., supra at 1121 (internal citations omitted).

      Moreover,

      While a parent’s emotional bond with his or her child is a major
      aspect of the [§] 2511(b) best-interest analysis, it is nonetheless
      only one of many factors to be considered by the court when
      determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., supra at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

      In finding that H.N.S.’s emotional needs and welfare favor termination

pursuant to § 2511(b), the trial court reasoned as follows:

             In the instant matter, this [c]ourt determined that [H.N.S.]
      would not suffer irreparable emotional harm if Father’s parental
      rights were terminated.        The testimony demonstrated that
      [H.N.S.’s] primary bond is with the foster parent and that the
      foster parents meet [H.N.S.’s] daily medical, general and
      therapeutic needs. Although [H.N.S.] expressed a willingness to
      speak with Father occasionally, she clearly expressed her desire
      to be adopted by her foster parents. Notably, there was credible
      testimony that [H.N.S.] was aware of Father’s instability,
      especially with visitation, and wanted the stability of adoption.
      There was testimony that [H.N.S.] is very bonded with her foster
      mother, father and brother and enjoys her primary parent-child
      relationship with her foster mother. Most significantly, Father has
      had very little contact with [H.N.S.] throughout her entire life.
      Father acknowledges that he did not see [H.N.S.] between her
      birth and adjudication and then for only . . . approximately five
      hours between 2017-2020. Additionally, in determining that
      termination would best serve the needs and welfare of [H.N.S.],


                                     - 14 -
J-S35001-20


      this [c]ourt considered that Father had not been able to meet
      [H.N.S.’s] emotional, physical, and developmental needs for
      almost four years prior to the TPR hearings. Ms. Leff characterized
      the relationship between Father and [H.N.S.] as “childlike” and
      expressed her concerns that Father could adequately parent
      [H.N.S.] with her special needs.            Additionally, Father’s
      acknowledged financial issues and lack of housing remained
      barriers to reunification and prevented [H.N.S.’s] permanency.
      For the foregoing reasons, this [c]ourt properly granted DHS’s
      petition to involuntarily terminate the parental rights of Father
      pursuant to [§] 2511(b).

Trial Court Opinion, 4/24/20, at 10-11 (citations to record omitted) (footnote

omitted).

      Father argues that he was not given the opportunity to establish a

relationship with H.N.S. through appropriate visitation. Father’s brief at 15.

He points to the fact that he has attended visitation regularly since the court

ordered CUA to provide transportation. Id. He further offers that evidence

was presented that H.N.S. would like to continue to have contact with Father.

Id. Father challenges that termination of parental rights would meet H.N.S.’s

developmental, physical, and emotional needs and welfare and asserts that,

if he had another chance, he could be “the [f]ather [H.N.S.] needs him to be.”

Id. at 15-16.

      We disagree. Contrary to Father’s protestations and empty promises,

the   certified   record   supports   the   trial   court’s   finding   that   H.N.S.’s

developmental, physical and emotional needs and welfare favor termination

of Father’s parental rights pursuant to § 2511(b). While Father professes to

love H.N.S., a parent’s own feelings of love and affection for a child, alone,

will not preclude termination of parental rights. In re Z.P., supra at 1121.


                                       - 15 -
J-S35001-20



At the time of the hearing, H.N.S. had been in placement for approximately

four years, and is entitled to permanency and stability. A child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125.

       Accordingly, for all of the foregoing reasons, we affirm the decree

terminating Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2) and

(b).

       Decree and order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/20




                                    - 16 -